Proceeding pursuant to CPLR article 78 (initiated in this court pursuant to subdivision 4 of section 6510 of the Education Law) to review a determination of the Commissioner of Education, which suspended petitioner’s license to practice podiatry for a period of three months and imposed a fine of $1,000. Petitioner’s contention that the penalty imposed is disproportionate to the offense and shocking to one’s sense of fairness is without merit (see Matter of Foreman v Board of Regents of Univ. of State of N. Y., 75 AD2d 953, mot for lv to app den 51 NY2d 704). We have examined petitioner’s other contentions and find them to be unpersuasive. Determination confirmed, and petition dismissed, without costs. Greenblott, J. P., Main, Mikoll and Casey, JJ., concur; Staley, Jr., J., not taking part.